Citation Nr: 1811602	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  09-19 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in June 2013, January 2016, and July 2017.  Each time, it was remanded for further development.  The claim has been returned to the Board for additional consideration.

A Board hearing was conducted in October 2015 via videoconference.  A transcript of that hearing is contained within the electronic file.


FINDING OF FACT

The Veteran incurred current hepatitis C as a result of a risk factor during active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are met.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the benefit sought is granted herein, any error in VA's duties to notify and assist is harmless.  

Service connection will be granted for disability resulting from disease or injury contracted in the line of duty during active military service. 38 U.S.C. § 1110 (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

First, the Board finds there is a current disability.  VA examinations conducted in April 2016 and September 2017 confirmed a diagnosis of hepatitis C.  Accordingly, the first element of service connection is met.  

Regarding the second element, in-service incurrence, a February 2006 VA treatment notes document an interview with the Veteran that included a hepatitis C risk assessment.  The risk factors identified were the Veteran's history of multiple sexual partners, a history of intemperate alcohol abuse, and his service during the Vietnam era.  

The Veteran claims he has hepatitis C as a result of using shared needles and receiving air gun shots during his military service.  See March 2006 Statement in Support of Claim.  In his April 2006 formal claim, he described traveling around the world during a Western Pacific tour.  He described being exposed to human excrement in India.  In later statements, he indicated that there were no tests for hepatitis C during his military service and that he could only have contracted the disease during his service.  Risk factors have been identified during the appeal for hepatitis C in addition to the Veteran's contended risk factors.  In the July 2017 remand, the Board also identified conflicting evidence of record regarding the risk factor of multiple sexual partners.  Specifically, a July 2006 VA treatment note documents that the Veteran had no history of promiscuity, but a February 2006 VA treatment note documents that the Veteran had a history of multiple sexual partners.  

In a January 2016 Board remand, an opinion was requested to determine whether hepatitis C was related to the Veteran's service.  In rendering the opinion, the examiner was to address the following: 1) any risk factors, both in-service and post-service, and the likelihood of hepatitis C infection due to each risk factor; 2) the Veteran's assertion that he contracted hepatitis C during service due to a contaminated air gun used for inoculations that was used on him as well as other inductees; 3) the Veteran's assertion that he contracted hepatitis C as a result of a contact with fecal matter in unsanitary bathroom facilities in India; and 4) VA guidance noting that despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible.  

VA provided an examination in March 2016 with an addendum opinion in August 2016.  The examiner diagnosed hepatitis C, and opined that risk factors including drug use, tattoos, and other risky behaviors are more likely than not the cause of the Veteran's hepatitis C than air gun inoculations or being exposed to fecal matter during his military service.  The examiner noted that the literature and clinical presentation supported this conclusion.  

In July 2017, the Board found this opinion inadequate for several reasons.  First, the examiner did not indicate why the Veteran's clinical presentation and medical literature supported the conclusion.  Second, the examiner noted drug use as a risk factor, but the Veteran denied IV and intranasal drug use.  Third, although one VA record indicates that there were multiple sexual partners, another VA record noted there was no promiscuity.  Thus, the case was sent back again on remand in order to provide a comprehensive examination in which the examiner, in pertinent part, elicited a clear history of the Veteran's risk factors for Hepatitis C, including alcohol abuse, IV and/or intranasal drug use, tattoos, and sexual history.  

VA provided an examination in September 2017.  During the clinical interview, the Veteran described serving in the Navy from March 1964 to December 1967.  The Veteran described a few risk factors for Hepatitis C from his military service.  First, he admitted to occasional use of smoked drugs but never using injectables.  The Veteran denied any in-service tattoos or blood transfusions.  He admitted to using alcohol since enlistment, but he reported giving it up in approximately 1979.  The Veteran admitted finally to having several sexual encounters while on leave in the Philippines.  He reported never having any symptoms relative to hepatitis C until he was diagnosed with the disease in 2006.  The Veteran expressed his belief that he contracted the disease from a pneumatic inoculation instrument at the time of his enlistment and from exposure to unsanitary public facilities in India.  The examiner opined that hepatitis C was less likely than not incurred in or caused by service, as it was less likely than not that hepatitis C was contracted from the use of a pneumatic inoculator at enlistment or from exposure to unsanitary facilities in India.  Rather, opined the examiner, the Veteran's hepatitis C was more likely from his history of risky sexual encounters while on R&R in the Philippines and his admitted alcohol use.  The examiner noted that a review of medical literature cited sexual encounters or contacts as a risk factor in the transmission of Hepatitis C and that alcohol was a risk factor.

After a thorough review of the record, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection for hepatitis C is warranted.  First, as noted above, the present disability element of service connection has been met.  

Second, the Veteran has admitted, as detailed in the September 2017 VA examination, to having several sexual encounters while on R&R leave in the Philippines.  The Veteran's DD 214 lists three years and six months of foreign and/or sea service with his last duty station being aboard the USS O'Hare.  His military personnel records show that he was assigned to this ship in June 1964.  A ship history of the USS O'Hare indicates that the ship completed around the world transit including four months of operation in Vietnam waters starting in December 1966.  Thereafter, liberty ports in numerous locations, including the Philippines Islands, were visited.  The Veteran's reports of encountering several sexual encounters while on R&R leave in the Philippines Islands is credible and his location there is corroborated by his military records.  Thus, the in-service event element of service connection is met.  

Third, although the 2017 VA examiner purported to provide a negative nexus opinion, the examiner based this on the factors of airgun injections and unsanitary conditions, and then provided a positive nexus opinion regarding other incidents that occurred during active service - risky sexual encounters and alcohol use.  The Board acknowledges that the admitted alcohol use occurred during service and after service.  However, the examiner's opinion regarding the Veteran's past history of multiple sexual encounters in the Philippines serves as an adequate nexus statement supported by rationale, and there is no other evidence that the risk factors involved willful misconduct.  See 38 C.F.R. § 3.1(m) (2017).  Service connection, therefore, is granted.


ORDER

Service connection for hepatitis C is granted.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


